DETAILED ACTION
This Office action for U.S. Patent Application No. 16/469,355 is responsive to communications filed 8 September 2022, in reply to the Non-Final Rejection of 9 June 2022.
Claims 1, 3–12, 14, 29, 31, 37–40, 42, and 43 are pending, of which claims 42 and 43 are new.
In the prior Office action, claims 1, 3–12, 14, 29, 31, and 37–40 were rejected under 35 U.S.C. § 103 as obvious over CN 105916060 (“Jia”) in view of CN 105323552 B (“Sun”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive.  The examiner disagrees with Applicant’s analysis of the applicability of Sun to claim 1 as amended.  Sun recites in p. 4 that the video captured by each camera is “separately encoded and stored” as a “multi-channel video”.  These “separately encoded and stored” videos are distinct files by definition.

Claim Objections
The numbering of claims is not in accordance with 37 C.F.R. § 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 30 has been renumbered 43.  Claim 30 was previously cancelled, so the attempt to reinsert it is improper.  M.P.E.P. §§ 608.01(s), 714(II)(C), “A canceled claim can be reinstated only by a subsequent amendment presenting the claim as a new claim with a new claim number”.  Further amendments with this deficiency will be considered non-responsive.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3–12, 14, 29, 31, 37–40, 42, and 43 are rejected under 35 U.S.C. § 103 as being unpatentable over CN 105916060 (“Jia”) in view of CN 105323552 B (“Sun”).
Jia, directed to a panoramic video codec, teaches with respect to claim 1: A method for transmitting a panoramic video, comprising:
requesting a server for a first panoramic video file (ll. 110–111, user is watching panoramic video from server when process begins); and
upon detecting a change in a viewing angle of a user (id., step 101 of detecting the user’s current viewing angle range), requesting, according to a field of view (FOV) type of the first panoramic video file, the server for a second panoramic video file or an auxiliary FOV video file of the first panoramic video file (ll. 118–125, sending view range to the server and receiving the target video accordingly).
wherein the FOV of the first panoramic video file comprises at least one of the following:
the first panoramic video file has no predetermined FOV (ll. 185–198, complete panoramic video is omnidirectional, in distinction to target videos that each have predetermined viewing angle ranges);
the first panoramic video file has a predetermined auxiliary FOV (ll. 205–230, regions or areas corresponding to new viewing angle);
the first panoramic video file has a predetermined primary FOV (ll. 138–153, when viewer is looking straight ahead, the viewing range is from 30 to 150 degrees; 208–219, target video based on this default range); or
the first panoramic video file has the predetermined primary FOV and the auxiliary FOV (see above);
wherein requesting, according to the FOV type of the first panoramic video file, the server for acquiring the second panoramic video file or the auxiliary FOV file of the first panoramic video files comprises:
requesting in a single stream, in a case where the first panoramic video file has the predetermined primary FOV (ll. 118–125, 245–246, receive new target video according to new viewing angle).
The claimed invention differs first from Jia in that the claimed invention presents options for requesting multiple video streams including the auxiliary FOV.  Jia, in contrast, only presents one video at a time.  However, Sun, directed to displaying panoramic video teaches:
requesting in multiple streams, in a case where the first panoramic video file has the predetermined auxiliary FOV (Sun 6, “[T]he video corresponding to the current viewing angle and the peripheral angle are obtained.  The video will be played and the two videos will be played”); or
request in multiple streams, in a case where the first panoramic video file has the predetermined primary FOV and the auxiliary FOV (id.);
wherein, for each panoramic video file, the server generates a plurality of auxiliary video files (4, separately coded and stored videos),
each of the plurality of the auxiliary FOV video files of the first panoramic video file has description information of a predetermined spatial region and the first panoramic video file has description information for the predetermined primary FOV (7, metadata indicating tile areas of video that are compressed according to current viewing angle),
the description information for the predetermined primary FOV comprises a viewing direction of the predetermined primary FOV (5–7, current viewing angle) and a field of view of the predetermined primary FOV (5–6, the area of the video segment corresponding to the predicted viewing angle),
and the description information of predetermined spatial region and the description information for the predetermined primary FOV are predetermined and corresponding (4, videos acquired by cameras at known angles; 5, threshold difference to present new video content).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Jia to transmit a video at a viewing angle adjacent to the current angle, as taught by Sun, in order to preserve viewing quality when the viewing angle is determined to change while still preserving limited bandwidth by not transmitting the entire panoramic video.  Sun 5–6.

Regarding claim 3, Jia teaches:
The method for transmitting a panoramic video of claim 2, wherein the requesting, according to the FOV type of the first panoramic video file, the server for the second panoramic video file or the auxiliary FOV video file of the first panoramic video file comprises:
if the first panoramic video file has the predetermined auxiliary FOV, and a variance of the viewing angle of the user is greater than a first threshold, requesting the server for the auxiliary video file of the first panoramic video file (ll. 242–243, determine viewing angle range according to position and the preset viewing angle threshold; 245–246, receive target video according to changed viewing angle range when the range changes).

Regarding claim 4, Jia teaches:
The method for transmitting a panoramic video of claim 2, wherein the requesting, according to the FOV type of the first panoramic video file, the server for the second panoramic video file or the auxiliary FOV video file of the first panoramic video file comprises:
if the first panoramic video file has the predetermined primary FOV, and a variance of the viewing angle of the user is greater than a second threshold, requesting the server for the second panoramic video file (ll. 242–243, determine viewing angle range according to position and the preset viewing angle threshold; 245–246, receive target video according to changed viewing angle range when the range changes).

Regarding claim 5, Jia teaches:
The method for transmitting a panoramic video of claim 2, wherein the requesting, according to the FOV type of the first panoramic video file, the server for the second panoramic video file or the auxiliary FOV video file of the first panoramic video file comprises:
if the first panoramic video file has the predetermined primary FOV and the auxiliary FOV, and a variance of the viewing angle of the user is less than a second threshold and greater than or equal to a third threshold, requesting the server for the auxiliary FOV video file of the first panoramic video file (ll. 154–158, determine that a user’s head is twisted and change target video displayed);
if the variance of the viewing angle of the user is greater than the second threshold, requesting the server for the second panoramic video file (ll. 159–164, further change of target video if viewing angle range changes).

Regarding claim 6, Jia teaches:
The method for transmitting a panoramic video of claim 1, further comprising:
requesting the server for a media presentation description, wherein the media presentation description comprises a correspondence between the viewing angle of the user and a video file, (ll. 126–127, “after receiving the viewing angle range, the server determines the corresponding target video according to the viewing angle range”)
wherein the video file comprises a panoramic video file and an auxiliary FOV video file (l. 127, “the target video is part of the panoramic video”).

Regarding claim 7, Jia teaches:
The method for transmitting a panoramic video of claim 6, wherein the media presentation description further comprises a correspondence between the panoramic video file and the auxiliary FOV video file (Jia ll. 129–131, “the embodiment of the present invention enables the client to obtain and display part of the panoramic video corresponding to the corresponding viewing angle range from the server according to the user’s current viewing angle range”).

Regarding claim 8, Jia teaches:
The method for transmitting a panoramic video of claim 6, wherein requesting the server for the auxiliary FOV video file of the first panoramic video file comprises:
when a variance of the viewing angle of the user is greater than a first threshold, determining that a current viewing angle of the user is a first viewing angle (ll. 242–243, determine viewing angle range according to position and the preset viewing angle threshold); and
according to the correspondence between the viewing angle of the user and the video file, requesting the server for the auxiliary FOV video file of the first panoramic video file corresponding to the first viewing angle (245–246, receive target video according to changed viewing angle range when the range changes).

Regarding claim 9, Jia teaches:
The method for transmitting a panoramic video of claim 6, wherein the requesting the server for the second panoramic video file comprises:
when a variance of the viewing angle of the user is greater than or equal to a second threshold, determining that a current viewing angle of the user is a second viewing angle (ll. 154–158, determine that user’s head is twisted); and
according to the correspondence between the viewing angle of the user and the video file, requesting the server for the second panoramic video file corresponding to the second viewing angle (ll. 242–243, determine viewing angle range according to position and the preset viewing angle threshold; 245–246, receive target video according to changed viewing angle range when the range changes).

Regarding claim 10, Jia teaches:
The method for transmitting a panoramic video of claim 6, wherein the requesting the server for the second panoramic video file or the auxiliary FOV video file of the first panoramic video file comprises:
when a variance of the viewing angle of the user is less than a second threshold and greater than or equal to a third threshold, determining that a current viewing angle of the user is a third viewing angle (ll. 154–158, determine that a user’s head is twisted and change target video displayed);
according to the correspondence between the viewing angle of the user and the video file, requesting the server for the auxiliary FOV video file of the first panoramic video file corresponding to the third viewing angle (id., change target video according to current specific viewing angle range); and
when the variance of the viewing angle of the user is greater than the second threshold, requesting the server for the second panoramic video file (id., continue to change target video as viewing angle range further changes).

Regarding claim 11, Jia teaches the method for transmitting a panoramic video of claim 1, further comprising:
when requesting the server for the second panoramic video file or the auxiliary FOV video file of the first panoramic video file, carrying in the request a playback starting time point of the second panoramic video file or the auxiliary FOV video file of the first panoramic video file (ll. 228–230, splicing the video to the new viewing angle range when the viewing angle is changed).

Regarding claim 12, Jia in combination with Sun teaches:
A method for transmitting a panoramic video, comprising:
sending a media presentation description of a panoramic video file to a terminal (ll. 175–177, target video within a panoramic video corresponding to a viewing angle range); and
sending a FOV video file . . . (ll. 179–183, sending the target video based on viewing angle range,
wherein the media presentation description comprises a field of view (FOV) type of the panoramic video file (id.);
in a case where the terminal requests for a second panoramic video file according to a FOV type of the first panoramic video file, sending the second panoramic video file or that auxiliary FOV video file of the first panoramic video file to the terminal (ll. 179–183, sending the target video based on viewing angle range);
wherein the FOV type of the panoramic video file comprises at least one of the following:
the panoramic video file has no predetermined FOV (ll. 185–198, complete panoramic video is omnidirectional, in distinction to target videos that each have predetermined viewing angle ranges);
the panoramic video file has a predetermined auxiliary FOV (ll. 205–230, regions or areas corresponding to new viewing angle);
the panoramic video file has a predetermined primary FOV (ll. 138–153, when viewer is looking straight ahead, the viewing range is from 30 to 150 degrees; 208–219, target video based on this default range); or
the panoramic video file has the predetermined primary FOV and the auxiliary FOV (see above);
wherein sending the FOV video file . . . comprises:
sending in a single stream, in a case where the first panoramic video file has the predetermined primary FOV (ll. 118–125, 245–246, receive new target video according to new viewing angle).
The claimed invention differs from Jia in that the claimed invention presents options for sending multiple video streams including the auxiliary FOV.  Jia, in contrast, only presents one video at a time.  However, Sun, directed to displaying panoramic video teaches:
sending in multiple streams, in a case where the first panoramic video file has the predetermined auxiliary FOV (Sun 6, “[T]he video corresponding to the current viewing angle and the peripheral angle are obtained.  The video will be played and the two videos will be played”); or
sending in multiple streams, in a case where the first panoramic video file has the predetermined primary FOV and the auxiliary FOV (id.);
wherein for each panoramic video file, the server generates a plurality of auxiliary video files (4, separately coded and stored videos),
each of the auxiliary FOV video files of the first panoramic video filed has description information of a predetermined spatial region and the first panoramic video file has description information for the predetermined primary FOV (7, metadata indicating tile areas of video that are compressed according to current viewing angle),
the description information for the predetermined primary FOV comprises a viewing direction of the predetermined primary FOV (5–7, current viewing angle) and a field of view of the predetermined primary FOV (5–6, the area of the video segment corresponding to the predicted viewing angle),
and the description information of predetermined spatial region and the description information for the predetermined primary FOV are predetermined and corresponding (4, videos acquired by cameras at known angles; 5, threshold difference to present new video content).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Jia to transmit a video at a viewing angle adjacent to the current angle, as taught by Sun, in order to preserve viewing quality when the viewing angle is determined to change while still preserving limited bandwidth by not transmitting the entire panoramic video.  Sun 5–6.

Regarding claim 14, Jia teaches the method for transmitting a panoramic video file of claim 12,
wherein the media presentation description further comprises a correspondence between the panoramic video file and the auxiliary FOV video file  (ll. 126–127, “after receiving the viewing angle range, the server determines the corresponding target video according to the viewing angle range”).

Regarding claim 29, Jia in view of Sun teaches:
A terminal (Figs. 3–4, client device), comprising a processor and a memory storing instructions executable by the processor (ll. 308–310, implementation in processor), wherein when the instructions are executed by the processor, the processor is configured to:
request a server for a first panoramic video file (ll. 110–111, user is watching panoramic video from server when process begins); and
upon detecting a change in a viewing angle of a user (id., step 101 of detecting the user’s current viewing angle range), according to a field of view (FOV) type of the first panoramic file, request the server for a second panoramic video file or auxiliary FOV video file of the first panoramic video file (ll. 118–125, sending view range to the server and receiving the target video accordingly);
wherein the FOV type of the first panoramic video file comprises at least one of the following:
the first panoramic video file has no predetermined FOV (ll. 185–198, complete panoramic video is omnidirectional, in distinction to target videos that each have predetermined viewing angle ranges);
the first panoramic video file has a predetermined auxiliary FOV (ll. 205–230, regions or areas corresponding to new viewing angle);
the first panoramic video file has a predetermined primary FOV (ll. 138–153, when viewer is looking straight ahead, the viewing range is from 30 to 150 degrees; 208–219, target video based on this default range); or
the first panoramic video file has the predetermined primary FOV and the auxiliary FOV (see above);
wherein the request, according to the FOV type of the first panoramic video file, to the server for acquiring the second panoramic video file or the auxiliary FOV video file of the first panoramic video file comprises:
request in a single stream, in a case where the first panoramic video file has the predetermined primary FOV (ll. 118–125, 245–246, receive new target video according to new viewing angle).
The claimed invention differs from Jia in that the claimed invention presents options for requesting multiple video streams including the auxiliary FOV.  Jia, in contrast, only presents one video at a time.  However, Sun, directed to displaying panoramic video teaches:
request in multiple streams, in a case where the first panoramic video file has the predetermined auxiliary FOV (Sun 6, “[T]he video corresponding to the current viewing angle and the peripheral angle are obtained.  The video will be played and the two videos will be played”); or
request in multiple streams, in a case where the first panoramic video file has the predetermined primary FOV and the auxiliary FOV (id.);
wherein, for each panoramic video file, the server generates a plurality of auxiliary video files (4, separately coded and stored videos),
each of the plurality of the auxiliary FOV video files of the first panoramic video file has description information of a predetermined spatial region and the first panoramic video file has description information for the predetermined primary FOV (7, metadata indicating tile areas of video that are compressed according to current viewing angle),
the description information for the predetermined primary FOV comprises a viewing direction of the predetermined primary FOV (5–7, current viewing angle) and a field of view of the predetermined primary FOV (5–6, the area of the video segment corresponding to the predicted viewing angle),
and the description information of predetermined spatial region and the description information for the predetermined primary FOV are predetermined and corresponding (4, videos acquired by cameras at known angles; 5, threshold difference to present new video content).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Jia to transmit a video at a viewing angle adjacent to the current angle, as taught by Sun, in order to preserve viewing quality when the viewing angle is determined to change while still preserving limited bandwidth by not transmitting the entire panoramic video.  Sun 5–6.

Regarding claim 31, Jia teaches a server (Figs. 5–6, server device), comprising a processor and a memory storing instructions executable by the processor (ll. 308–310, implementation in processor), wherein when the instructions are executed by the processor, the processor is configured to perform the method for transmitting a panoramic video according to claim 12 (see claim 12 rejection supra).

Regarding claim 37, Jia teaches the terminal according to claim 29,
wherein the processor is further configured to: request the server for a media presentation description,
wherein the media presentation description comprises a correspondence between the viewing angle of the user and a video file (ll. 126–127, “after receiving the viewing angle range, the server determines the corresponding target video according to the viewing angle range”),
wherein the video file comprises a panoramic video file and an auxiliary FOV video file (l. 127, “the target video is part of the panoramic video”).

Regarding claim 38, Jia teaches the terminal according to claim 37,
wherein requesting the server for the auxiliary FOV video file of the first panoramic video file comprises:
when a variance of the viewing angle of the user is greater than a first threshold, the processor is configured to determine that a current viewing angle of the user is a first viewing angle (ll. 154–158, determine that user’s head is twisted); and
according to the correspondence between the viewing angle of the user and the video file, the processor is configured to request the server for the auxiliary FOV video file of the first panoramic video file corresponding to the first viewing angle (ll. 242–243, determine viewing angle range according to position and the preset viewing angle threshold; 245–246, receive target video according to changed viewing angle range when the range changes).

Regarding claim 39, Jia teaches: the terminal according to claim 37, wherein requesting the server for the second panoramic video file comprises:
when a variance of the viewing angle of the user is greater than or equal to a second threshold, the processor is configured to determine that a current viewing angle of the user is a second viewing angle (ll. 154–158, determine that user’s head is twisted); and
according to the correspondence between the viewing angle of the user and the video file, the processor is configured to request the server for the second panoramic video file corresponding to the second viewing angle (ll. 242–243, determine viewing angle range according to position and the preset viewing angle threshold; 245–246, receive target video according to changed viewing angle range when the range changes).

Regarding claim 40, Jia teaches:
The terminal according to claim 37, wherein requesting the server for the second panoramic video file or the auxiliary FOV video file of the first panoramic video file comprises:
when a variance of the viewing angle of the user is less than a second threshold and greater than or equal to a third threshold, the processor is configured to determine that a current viewing angle of the user is a third viewing angle (ll. 154–158, determine that a user’s head is twisted and change target video displayed);
according to the correspondence between the viewing angle of the user and the video file, the server for the auxiliary FOV video file of the first panoramic video file corresponding to the third viewing angle (id., change target video according to current specific viewing angle range); and
when the variance of the viewing angle of the user is greater than the second threshold, the processor is configured to request the server for the second panoramic video file (id., continue to change target video as viewing angle range further changes).

Regarding claim 42, Jia in view of Sun teaches the method for transmitting a panoramic video of claim 1, wherein the description information of predetermined spatial region comprises a minimum azimuthal angle, a maximum azimuthal angle, a minimum pitch angle, and a maximum pitch angle (Jia passim, viewing range).

Regarding claim 43 (improperly presented as zombie claim 30), Jia in view of Sun teaches the terminal of claim 29,
wherein the FOV type of the first panoramic video file comprises at least one of the following:
the first panoramic video file has no predetermined FOV (Jia ll. 185–198, complete panoramic video is omnidirectional, in distinction to target videos that each have predetermined viewing angle ranges);
the first panoramic video file has a predetermined auxiliary FOV (ll. 205–230, regions or areas corresponding to new viewing angle);
the first panoramic video file has a predetermined primary FOV (ll. 138–153, when viewer is looking straight ahead, the viewing range is from 30 to 150 degrees; 208–219, target video based on the default range); or
the first panoramic video file has the predetermined primary FOV and the auxiliary FOV (see above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487